[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT            FILED
                           ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                  No. 09-15988                 MAY 28, 2010
                              Non-Argument Calendar             JOHN LEY
                            ________________________              CLERK


                         D. C. Docket No. 08-01002-CV-N

CROOKED CREEK PROPERTIES, INC.,
a Nevada corporation, whose principle place
of business is located in Bakersfield, California,

                                                               Plaintiff-Appellant,

                                        versus

RICHARD ENSLEY, PATRICIA ENSLEY,
ANITA LILES, CHARLES EDMONDSON,
ES CAPITAL, LLC, et al.,

                                                            Defendants-Appellees.

                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Alabama
                          _________________________

                                   (May 28, 2010)

Before PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
       Crooked Creek Properties, Inc. (“Crooked Creek”) appeals from the district

court’s order dismissing its amended complaint under Federal Rule of Civil

Procedure 12(b)(6). Asserting that the defendants had improperly taken control of

the Danya Apartments in Autauga County, Alabama, Crooked Creek brought

claims under the Racketeer Influenced and Corrupt Organization Act (“RICO”), 18

U.S.C. §§ 1961–1968, various federal criminal statutes, and state law. The district

court found that Crooked Creek’s claims were foreclosed by the doctrine of res

judicata, because these claims had previously been adjudicated by the Autauga

County Circuit Court.1 We affirm.

       We review the grant of a motion to dismiss under Rule 12(b)(6) de novo,

accepting the allegations in the complaint as true and construing them in the light

most favorable to the plaintiff. Swann v. S. Health Partners, Inc., 388 F.3d 834,

836 (11th Cir. 2004). “The district court’s application of res judicata is a question

of law which is reviewed de novo.” Griswold v. County of Hillsborough, 598 F.3d

1289, 1292 (11th Cir. 2010).



       1
          The district court also determined that (1) no private cause of action existed for the
claims alleging violations of federal and state criminal statutes, and (2) Crooked Creek failed to
state a RICO claim against Charles Edmondson, because the allegations focused solely on his
provision of legal services to the other defendants. Crooked Creek has not challenged these
aspects of the district court’s ruling, and we therefore deem these claims abandoned. See Access
Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004) (“[T]he law is by now well
settled in this Circuit that a legal claim or argument that has not been briefed before the court is
deemed abandoned and its merits will not be addressed.”).

                                                 2
      “When we are considering whether to give res judicata effect to a state court

judgment, we ‘must apply the res judicata principles of the law of the state whose

decision is set up as a bar to further litigation.’” Green v. Jefferson County

Comm’n, 563 F.3d 1243, 1252 (11th Cir. 2009) (quoting Kizzire v. Baptist Health

Sys., Inc., 441 F.3d 1306, 1308–09 (11th Cir. 2006)). Accordingly, in this case,

Alabama’s res judicata principles apply. Under Alabama law, “[t]he elements of

res judicata, or claim preclusion, are (1) a prior judgment on the merits, (2)

rendered by a court of competent jurisdiction, (3) with substantial identity of the

parties, and (4) with the same cause of action presented in both suits.” Dairyland

Ins. Co. v. Jackson, 566 So. 2d 723, 725 (Ala. 1990). “‘If those four elements are

present, then any claim that was, or that could have been, adjudicated in the prior

action is barred from further litigation.’” Chapman Nursing Home, Inc. v.

McDonald, 985 So. 2d 914, 919 (Ala. 2007) (quoting Equity Res. Mgmt., Inc. v.

Vinson, 723 So. 2d 634, 636 (Ala. 1998)).

      The district court found each element of res judicata satisfied. On appeal,

Crooked Creek does not contest the district court’s findings with respect to the first

or third elements. It does, however, assert that the second element was not met

because the Autauga Court lacked subject-matter jurisdiction to enter its judgment.

Crooked Creek next disputes the existence of the fourth element, contending that



                                           3
the causes of action were different because the defendants’ illegal conduct

occurred after the entry of the Autauga Court judgment in 2006. Finally, Crooked

Creek asserts that the Autauga Court judgment is void for want of due process

because issues relating to the validity of Richard Ensley’s employment contract

should have been decided by a jury. None of Crooked Creek’s arguments are

persuasive.

      First, Crooked Creek is incorrect in asserting that the Autauga Court

judgment is void for lack of subject-matter jurisdiction. Although Crooked Creek

argues that the Autauga Court judgment was an impermissible collateral attack on

a consent order entered by a different state court, it was Crooked Creek’s

predecessor in interest that initiated the Autauga Court litigation in order to

establish the priorities of the parties’ claims to the Danya Apartments. In

Alabama, an action to determine the validity of title to real estate “must be

commenced where the land is situated,” which in this case is Autauga County. Ex

parte Pratt, 514 So. 2d 947, 949 (Ala. 1987). An action to quiet title, such as the

one brought by Crooked Creek’s predecessor in interest, gives the circuit court

jurisdiction “‘to determine and settle [title] as between the [plaintiff] and the

defendants.’” Woodland Grove Baptist Church v. Woodland Grove Cmty.

Cemetery Ass’n, 947 So. 2d 1031, 1036 (Ala. 2006) (alteration in original)



                                            4
(quoting Dake v. Inglis, 194 So. 673, 674 (Ala. 1940)). And “[w]hen jurisdiction

has attached the court has a right to decide every question duly presented and

arising on the case.” Fife v. Pioneer Lumber Co., 185 So. 759, 762 (Ala. 1939).

      Having lost before the Autauga Court, Crooked Creek is now assailing that

court’s judgment by arguing that the Autauga Court erroneously disregarded a

consent order entered by another Alabama state court. Even if it were true that the

Autauga Court erred, however, this would not mean that the Autauga Court lacked

subject-matter jurisdiction. “‘The simple fact that a court has erroneously applied

the law does not render its judgment void.’” Neal v. Neal, 856 So. 2d 766, 781

(Ala. 2002) (quoting Halstead v. Halstead, 299 So. 2d 300, 301 (Ala. 1974)).

      Second, Crooked Creek is incorrect in asserting that res judicata is

inapplicable because the defendants’ wrongful conduct occurred after the Autauga

Court entered its judgment in 2006. Crooked Creek’s amended complaint in this

action does not differentiate between pre- and post-2006 conduct. Rather, it

alleges that the defendants have engaged in ongoing wrongs such as extortion,

trespass, conspiracy, conversion of rental checks, and tortious interference with

Crooked Creek’s business relations. All of these claims rest on the same

underlying theory: that Crooked Creek is the legal owner of the Danya

Apartments. Because ownership of the Danya Apartments was fully litigated and



                                          5
decided adverse to Crooked Creek’s predecessor in interest during the Autauga

Court proceeding, Crooked Creek’s present assertions concerning the defendants’

post-2006 conduct do not preclude the application of res judicata in this case. See

Chapman Nursing Home, 985 So. 2d at 921 (“‘Res judicata applies not only to the

exact legal theories advanced in the prior case, but to all legal theories and claims

arising out of the same nucleus of operative facts.’” (quoting Old Republic Ins. Co.

v. Lanier, 790 So. 2d 922, 928 (Ala. 2000))).

      Finally, Crooked Creek is incorrect in asserting that the Autauga Court

judgment was void for lack of due process. “It is established by the decisions in

this and in Federal jurisdictions that due process of law means notice, a hearing

according to that notice, and a judgment entered in accordance with such notice

and hearing.” Frahn v. Greyling Realization Corp., 195 So. 758, 761 (Ala. 1940).

Crooked Creek’s predecessor in interest was accorded due process in the Autauga

Court proceedings: she was represented by counsel, filed her own summary

judgment motion, responded to the defendants’ summary judgment motion, and

presented oral argument to the court. Crooked Creek’s argument on appeal—that

it offered sufficient evidence to create a jury issue as to the validity of Ensley’s

employment contract—is nothing more than an attack on the Autauga Court’s

application of the summary judgment standard. As set out above, even an



                                            6
erroneous application of law does not render a judgment void for purposes of res

judicata. See Neal, 856 So. 2d at 781.

      We agree with the district court that res judicata forecloses Crooked Creek’s

claims. Accordingly, we AFFIRM the district court’s dismissal of Crooked

Creek’s amended complaint.




                                         7